OPINION OF THE COURT
LARSEN, Justice.
Appellant was convicted of murder of the first degree and possessing instruments of crime. Post-verdict motions were denied and this appeal followed.
Appellant contends that there was insufficient evidence to support his murder of the first degree conviction. We have made an independent study of the record and have found that there was sufficient evidence to support appellant’s murder of the first degree conviction.
Appellant also contends that there was insufficient evidence to support his possessing instruments of crime conviction. This issue was not raised in post-verdict motions and, therefore, it was waived. Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975).
Judgments of sentence affirmed.